 630DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDSubsequent to the hearing, the Employer filed with the Regional Di-rector certain affidavits bearing on its offer of proof made at the hearingwhich was rejected by the hearing officer.The Regional Director-caused an investigation to be made and in his report to the Board statedthat none of the authorization cards submitted by the Petitioner aredated.For thisreasonalone, and without considering the Employer'sother contentions, we are administratively satisfied that the Petitioner'sshowing of interest is inadequate.The Board requires that the show-ing of interest be current.Thus the petition form provided by theBoard for seeking a certification of representatives provides that theremust be submitted with the petition proof of interest in the form ofdated authorization cards.Accordingly, we find that further proceed-ings are not warranted inasmuch as the evidence of interest submittedby the Petitioner, failing to meet the requirements of the Board, is in-sufficient.We shall therefore grant the request of the Employer anddismiss the petition.[The Board dismissed the petition.]Holmes & Barnes, Ltd.andGeneral Truck Drivers, Warehouse-men & Helpers,LocalUnion No. 5, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen &Helpers of Amer-ica, A. F. L.,Petitioner.Case No. 15-RC-1184. October 21,1955DECISION AND CERTIFICATION OF REPRESENTATIVESOn November 19, 1954, pursuant to a stipulation for certificationupon consent election, an election among the Employer's truckdriversand warehousemen was held at Baton Rouge, Louisana, under the di-rection and supervision of the Regional Director for the FifteenthRegion.The tally of ballots, which was served upon the parties, showsthat`of 26 eligible voters 15 votes were cast for the Petitioner, 11 werecast against, and 1 ballot of a voter not appearing on the eligibility listwas challenged.On'advice of counsel, the Employer's observer, aftersigning the certification that the election was fairly conducted,scratched out his name and refused to sign the tally.Thereafter the Employer filed timely objections to the conduct ofthe election, the Petitioner filed a reply, and the Employer filed asupplemental memorandum of objections.After investigation based upon the interview of many witnesses, theRegional Director on April 29, 1955, filed his report on objections,recommending that the objections be overruled and the Petitionercertified.The Employer thereupon filed exceptions to the report anda memorandum brief in,support of its exceptions.114 NLRB No. 100. HOLMES & BARNES, LTD.631The Board has now considered the objections, the Petitioner's reply,the report, the exceptions and the brief in support of exceptions, andmakes the following findings of fact :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent theemployees of the Employer.-3.A question of representation affecting commerce exists concerningemployees of the Employer, within the meaning of Section 9 (c) and&ction2 (6) and (7) of the Act.4.The following employees constitute- a unit appropriate for the:purposes of collective bargaining within the meaning of Section 9 (b)of the Act :All truckdrivers and warehousemen at the Employer's Baton Rouge,Louisiana, operation, excluding checkers in the warehouse,' office cler-ical employees, professional employees, guards and/or watchmen, andsupervisors as defined in the Act.5.For the reasons set forth below we adopt the Regional Director's.recommendations that the objections be overruled and the Petitioner,certified.The Employer objected essentially as follows:1.Employees who had not voted were allowed to mingle at the pollswith those who had.2.The Board agent refused to contact an eligible voter, one Schaffer,who had not been seen to vote.3.Twenty-six unchallenged ballots were cast but only 25 voterswere checked off on the eligibility list, indicating that someone obtaineda ballot without identification and "chain voting" may have been in-dulged in.As to the first objection, it appears that the election was held in theEmployer's flour room which had but one entrance and, according toEmployer, was half full of flour.The Employer does not dispute theRegional Director's finding that the agent on his own initiative askedthose employees who had voted to leave as soon as he was aware thatthey were mingling with employees who had not voted. Inasmuch asthe Employer offers no proof that campaigning or conduct affectingthe secrecy of the ballot actually did occur during the period in ques-tion, we shall overrule the objection as without merit.As to the second objection, the Regional Director found that theagent refused to seek out the only voter not checked off the eligibilitylist because he considered the posted notice and the loudspeaker an-nouncement of the election to have been adequate and because it waspossible that the employee concerned did not desire to vote. Inasmuchas a Board agent has no duty to see that every eligible employee votes,we shall overrule this objection as without merit. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the remaining objection, the Regional Director found from hisinvestigation that -employee Schaffer did rightfully cast his ballotbut that the observers failed to check off his name on the eligibilitylist.As the report shows, after the election the tally disclosed thatthe only eligible voter whose name was not checked off as havingvoted was one Charles Schaffer, who was immediately questioned atthe Employer's suggestion and who swore -before all the parties that-he had cast his ballot.Later, the investigation disclosed that numer-ous employees had seen Schaffer in the voting area although none hadactually seen him deposit his ballot in the ballot box.The Employer'sobserver could not remember having seen him in the voting area atall.Two witnesses, one of whom said he voted early, stated that whilethey were voting, Schaffer was called away by his supervisor withoutvoting, but two other witnesses heard the supervisory call and didnot see Schaffer leave in response while they were in the voting area.Schaffer denied hearing his supervisor's call and swore that he didnot leave the polls without voting.The supervisor, in an unsignedstatement, said that he did call for some one to help him, but did .notcall Schaffer specifically and did not recall anyone responding.Healso stated that he had told employees Jefferson and Schaffer to go,and vote, 'and that they had left the room where he was, apparentlyin response to his instruction. Jefferson corroborated Schaffer's'state-ment that he, Jefferson, was just ahead of Schaffer in the voting line,and recalled that as he left the voting booth Schaffer was comingtoward it with a ballot in his hand., Another employee stated thatJefferson and Schaffer werebehind him in the voting line, and anotherthat he saw Jefferson and Schaffer together in the voting area.Em-ployee Doss also saw Schaffer enter the voting booth with a ballot inhis hand. Schaffer stated that the agent handed him his ballot, butdid not ask his name as he had in Jefferson's case'. From the foregoingwe conclude, as did the Regional Director, that Schaffer did properlycast his ballot in the election as he swore he did.The investigation also disclosed that some voters had their nameschecked off the eligibility list in groups of 2 and' 3 before receivingtheir ballots and without their names being asked by the agent, andthat 1 picked up his own ballot.This, of course, is not in strictaccordance with the Board's instructions to its election agents andthe decorum it strives to enforce.But the investigation also disclosedthat this informal method of identification which was used to someextent and is difficult to control in relatively small elections wherethe observers are acquainted with most of the participants, plus theisolated instance of one voter picking up his own ballot, did not resultin any ineligible voter receiving a ballot and participating in theelection. HOLMES & BARNES, LTD.633In support of its position that the conduct of this election gave riseto the possibility of "chain voting," the Employer describes it as apractice that can only occur "when one of the parties to an electionobtains a blank ballot without being seen to enter the voting boothwith the same,"' marks it for his choice and passes it on to, anothervoter to deposit in the ballot box, the latter voter, in turn, relinquish-ing the blank ballot which he receives in the line but does not cast,and which can then be premarked for the next voter. The Boardconsidered an allegation of chain voting in the case ofSwift cCompany,88 NLRB 1021, involving approximately 160 eligible voters.In addition to the valid votes cast, the ballot box contained a markedsample ballot that had been used as a campaign leaflet, but the Boardfound that that alone would not indicate that chain voting had oc-curred.Here, with a much smaller election, the chance of chain votinghaving occurred is even more remote.We find that the "extra"ballot, explained as it is by the affidavit of Schaffer and the corrobora-tive evidence resulting from the investigation, is insufficient to showthat chain voting occurred.Accordingly we overrule the Employer'sobjections on this ground.The Employer urges a new election or, alternately, a hearing inwhich a hearing officer would resolve the conflicts in testimony. Inthis connection we observe that, absent the unwarranted speculationof chain voting, the vote in question is insufficient to affect the out-come ofthe election.We also conclude that the minor irregularitiescomplained of did not have any impact upon the results of the elec-tion.In these circumstances we see no reason to set aside the elec-tion or prolong the proceeding with a hearing.As the tally of ballotsshows that the Petitioner has secured a majority of the valid votescast in the election, we shall certify it as the bargaining representativeof the employees in the appropriate unit.[The Board certified General Truck Drivers, Warehousemen &Helpers, Local Union No. 5, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, A. F. L., asthe designated collective-bargaining representative of the employeesof Holmes & Barnes, Ltd., in the unit found appropriate.]MEMBER LEEDOM,dissenting :I would withhold passing judgment on the validity of this electionuntil a hearing has been held.For, I am unable to conclude on thisrecord that this election has been conducted in accordance with ourusualstandard of care in conducting elections.Even assuming, without deciding, that such patent irregularitiesas checking off voters in groups of 2 or 3 before they are given bal-lots, not asking voters their names as they are handed ballots and 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving ballots so easily obtainable that 1 voter got his without havingit handed to him, afford an insufficient basis for setting asidean elec-tion, I cannot, in this state of the record, reach the same conclusionconcerning this alleged irregularity : Twenty-six unchallenged ballotswere cast while only 25 voters were checked off on the eligibility list,a discrepancy which suggests the possibility that an unauthorizedballot may have been cast or that chain voting may have occurred,thereby voiding the election.While the Regional Director disposedof this allegation by finding that Schaffer, the only employee notchecked off, actually cast the 26th ballot but that the observers in+advertently failed to check off his name, he has done so on the basisof conflicting evidence.Moreover, the Employer has excepted tothese findings, thereby raising substantial and material factual issues.The regularity of elections is of vital importance to the administra-tion of the Act.Unless the requisite regularity is present,an elec-tion fails of its purpose and must be set aside. I would, therefore,prefer a full exploration of the issue relating to, the 26th ballot, asis our practice where substantial and material factualissues exist,,before deciding that this election has served its purpose.This can bedone by directing the requested hearing where testimony can be takenunder oath and exposed to the searching light of cross-examination.I would so order.MEMBER PETERSON took no part in the consideration of the aboveDecision and Certification of Representatives.1 Section 102.61 of the National Labor Relations Board Rules and Regulations,Series 6,as amended provides:"If exceptions are filed,either to the report on challenged ballots,objections,or both if it be a consolidated report,and . . . it appears to the Board thatsuch exceptions raise substantial and material factual issues,the Board may direct theRegional Director-or other agent of the Board to issue and cause to be served upon theparties, a notice of hearing on said exceptions before a hearing officer."Kenedy Compress CompanyandInternational Chemical Work-ers Union,AFL.Case No. 39-CA-418. October 24,1955DECISION AND ORDERUpon charges duly filed by International Chemical Workers Union,AFL, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the SixteenthRegion of the Board, issued a complaint dated August 12, 1954,against Kenedy Compress Company, herein called the Respondent, al-leging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and (1) andSection 2 (6) and (7) of the Act. Copies of the charges, the com-114 NLRB No. 105.